Exhibit PLAN OF LIQUIDATION OF SP ACQUISITION HOLDINGS, INC. (A Dissolved Delaware Corporation) This Plan of Liquidation (or “Plan”) of SP Acquisition Holdings, Inc., a Delaware corporation (“SP Acquisition”), is dated this 13th day of October, WHEREAS, Article Fourth of SP Acquisition’s Amended and Restated Certificate of Incorporation (the “Charter”) provides that SP Acquisition’s corporate existence shall terminate on October 10, 2009 (the “Termination Date”) unless such provision is amended in connection with a business combination and such amendment is approved by its stockholders; WHEREAS, SP Acquisition did not consummate a business combination prior to the Termination Date and its corporate existence therefore will terminate effective upon the filing of a Certificate of Dissolution with the Secretary of State of the State of Delaware; WHEREAS, SP Acquisition elects to adopt a plan of distribution pursuant to Section 281(b) of the Delaware General Corporation Law (the “DGCL”); WHEREAS, SP Acquisition has paid or otherwise satisfied or made provision for all claims and obligations of SP Acquisition known to it, including conditional, contingent or unmatured contractual claims, other than the following: 1.
